Citation Nr: 0427502	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-21 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
a nervous disorder.  

2.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran had active service from January 1957 to January 
1959.  Service department records show that he was discharged 
from the Army reserves in December 1962.

The veteran's claims for service connection for a coronary 
artery disease and for a nervous disorder were previously 
denied by the RO in an unappealed rating board action of 
April 1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating action 
that denied service connection for a nervous disorder and 
coronary artery disease.  


FINDINGS OF FACT

1.  The evidence submitted since the final VA rating action 
of April 1999 denying service connection for a nervous 
disorder does not raise a reasonable probability of 
substantiating the claim.

2.  The evidence submitted since the last final VA 
determination of April 1999 denying service connection for 
coronary artery disease does not raise a reasonable 
probability of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The additional evidence received since the unappealed VA 
rating action of April 1999 denying service connection for a 
nervous disorder is not new and material; and the veteran's 
claim for service connection for a nervous disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  

2.  The additional evidence received since the unappealed VA 
rating action of April 1999 denying service connection for 
coronary artery disease is not new and material; and the 
veteran's claim for service connection for coronary artery 
disease is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, as amended, and 
implement regulations provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Pub. L. 106-419, 114 Stat. 1828 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5106, 5103A, 5107, 5126 (West 2002); Pub. L. 108-183, 117 
Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 
5103 (West Supp. 2004)).  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The regulations implementing the VCAA, are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003). These 
regulations are applicable to claims pending on the date of 
enactment of the VCAA, but provisions related to reopening 
previously denied claims are only applicable to claims 
received on or after August 29, 2001. 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Inasmuch as the veteran's request to reopen 
his claim for service connection for scoliosis was made in 
March 2002, the new regulations relative to reopening 
previously denied and final claims are applicable to this 
matter.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) found 
that a VCAA notice letter consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, at 120-1.

The RO provided the notice required by 38 U.S.C.A. § 5103(a); 
and 38 C.F.R. § 3.359(b) in letters dated in April 2002 and 
November 2003.  These letters, in conjunction with the 
statement of the case and the supplemental statement of the 
case informed the veteran of the evidence needed to 
substantiate his claims.  These letters also informed the 
appellant who was responsible for obtaining what evidence.  
The VCAA notice letters told the veteran of his 
responsibility for submitting evidence, and thereby put him 
on notice to submit all such evidence in her possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Id. 
119-21.  However, the Court's remedy was a remand so that the 
notice could be provided.  Id., 122-4.  The appellant 
essentially received that remedy when the RO provided notice 
in March 2004.  VA has thereby met its obligation to notify 
the appellant of the evidence needed to substantiate his 
claims and of what evidence he was responsible for obtaining. 
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

It does not appear from a review of the record that there is 
any evidence relevant to the issue currently on appeal but 
not yet associated with the claims folder.

The National Personnel Records Center (NPRC) has reported 
that none of the veteran's service medical records are 
available.  Efforts to obtain records in the custody of a 
federal agency will cease once that agency reports that it 
does not have them.  38 C.F.R. § 3.159(c)(2).  

The RO has obtained all available post-service treatment 
records.

The veteran has not been afforded examinations to determine 
the presence of a current disability, but medical opinions 
have not been obtained as to the relationship between current 
disability and service.  Such opinions are not required prior 
to reopening a previously denied claim.  38 C.F.R. 
§ 3.159(c)(4).

The evidence of record at the time of the April 1999 rating 
action that denied service connection for coronary artery 
disease and for a nervous disorder may be briefly summarized.  

Factual Background

In his claim for benefits received in October 1998, the 
veteran reported that he had experienced chest pains since 
the Winter of 1958.  He also reported that stress had made 
his condition worse.

Private clinical records indicate that the veteran was 
hospitalized in September 1989 with epigastric pain radiating 
into the left arm of acute onset.  It was said that the pain 
begun five days prior to admission.  The diagnoses at 
discharge were acute onset of acute inferior wall myocardial 
infarction.  The records indicate that he underwent cardiac 
catheterization shortly thereafter.  

VA and private clinical records reflect subsequent treatment, 
including additional cardiac catheterization for coronary 
artery disease beginning in the early 1990s.  The record 
contains no indications of treatment for any psychiatric 
disability.

On a VA examination conducted in January 1999 the veteran 
gave a 7-year history of substernal burning with radiation 
into the left arm to the wrist with numbness of the fingers.  
After the examination the diagnoses were coronary artery 
disease S/P myocardial infarction, angina pectoris; 
hyperlipidemia; and peripheral vascular disease.  

On VA psychiatric examination in January 1999 the veteran 
said that he had been in service for two years and reported 
nothing remarkable about this period.  He said that he had 
never been in psychiatric treatment or psychotherapy.  On 
examination, the veteran denied all symptoms of a psychiatric 
disorder.  After evaluation no psychiatric diagnosis was 
rendered.  

The evidence associated with the claims folder subsequent to 
the April 1999 rating action includes VA and private clinical 
records reflecting treatment and periods of hospitalization 
beginning in the late 1990s for coronary artery disease.  

These records make no reference to any psychiatric 
disability.  In March 2002, the veteran underwent a cardiac 
catheterization.  One of the goals reported in nursing notes 
was to reduce anxiety and fear.  No psychiatric diagnosis was 
reported.

In his substantive appeal received in November 2002, the 
veteran reported that after serving in the military for two 
years, he had attempted to reenlist, but could not pass the 
physical due to "the damage my body received while on active 
duty 'nerves, heart, stress and kidneys.'"

In a statement in support of claim dated the same day as the 
substantive appeal, the veteran wrote that he could not 
reenlist because of:

The stress while on active duty causing 
me a heart condition which effected my 
kidneys, water on the lungs nerve damage 
that my doctors at the VA hospital...say I 
cannot work anymore: Such records are 
being forwarded to you.

Analysis

When the RO has finally disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The RO adjudicated the veteran's claim without considering 
whether new and material evidence had been submitted.  The 
Board has a jurisdictional responsibility to consider the 
question of new and material evidence prior to deciding the 
claim on the merits.  Jackson v. Principi, at 1369.  The 
veteran is no prejudiced by the Board's decision because the 
issue of whether the veteran's evidence justifies a ruling in 
his favor on the merits, largely overlaps the issue of 
whether new and material evidence has been presented.  Id, at 
1370-1.  This is all the more true under the new definition 
of new and material evidence, which requires that the 
evidence have a reasonable possibility of substantiating the 
claim before it can be considered material.

For claims submitted on or after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2003).  Coronary artery disease may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year from service discharge.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307, 3.309 (2003).  

The basis for the April 1999 RO decision denying service 
connection for coronary artery disease was, essentially that 
the evidence did not establish that this disability had its 
onset until many years after service, and there was no 
competent evidence showing any relationship between service 
and coronary artery disease.  

The basis for the denial of service connection for a 
psychiatric disability was that there was no medical evidence 
showing the existence of such a disability.  The evidence 
added to the claims folder subsequent to this rating action 
shows continuing treatment for coronary artery disease during 
the period from 1999 to the present, but does no establish 
any relationship between this disability and service.  Such 
evidence is not new since it is cumulative of other evidence 
previously made of record, which also demonstrated that the 
veteran had heart disease many years subsequent to service 
discharge.  

Regarding the veteran's claim for service connection for a 
psychiatric disability, the recent record contains does not 
show the presence of such a disorder.  Although fear and 
anxiety was noted on one occasion, this was in conjunction 
with a cardiac catheterization.  No psychiatric disability 
was reported or diagnosed.  

It is noted that the veteran has asserted that his coronary 
artery disease was a result of stress due to his service 
experiences, as a layman he does not have competence to give 
a medical opinion on diagnosis or etiology of a condition. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Since the previous denial, the veteran has contended for the 
first time that he was barred from re-enlisting due to heart 
disease.  While such contentions are presumed credible for 
the sake of reopening, Justus v. Principi, 3 Vet. App. 510 
(1992); the presumption of credibility is rebutted where the 
assertion is contrary to clear service department records.  
See Samuels v. West, 11 Vet. App. 433, 435-6 (1998).  In this 
case, service department records show that the veteran was 
accepted for reserve duty after completing his period of 
active service, and was discharged only after completing his 
term of service.  Records from the service department also 
indicate that he was encouraged to maintain an interest in 
the Army so that he could better serve in case his services 
were needed again in the future. 

Clearly, therefore, new and material evidence has not been 
submitted subsequent to the April 1999 rating action that 
would provide a basis for reopening either the claim for 
service connection for a psychiatric disorder or for coronary 
artery disease.  This recent evidence does not raise a 
reasonable possibility of substantiating either of these 
claims.  


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim for service 
connection for a nervous disorder is denied.  

New and material evidence not having been submitted, the 
veteran's application to reopen his claim for service 
connection for coronary artery disease is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



